The court is fortunate to have before it the transcript of the trial court's hearing and subsequent decision. The transcript discloses the agony the trial court experienced in finding appellant guilty as charged.
The trial court made factual findings determining that the death of the victim was a tragic accident. The judge further found appellant did not intentionally cause the death of the victim. The court specifically found, "although we recognize he did not point it at an individual, knowingly point it at an individual, and cock the gun." The judge further opined "at the very least, the defendant was criminally negligent."
It is my belief that the record supports a finding of negligent homicide. There is nothing in the record to suggest that appellant at the time of the accident was attempting to commit an assault on anyone. Further, the record clearly establishes that appellant did not aim or point the gun intentionally at anyone. The victim was not in the doorway when appellant commenced his foolish action, but unfortunately appeared in the doorway the instant the gun discharged.
In my belief, appellant was negligent to a degree not rising to recklessness. The finding of the trial court and this court is an additional tragic event. The trial court's decision should be vacated and the cause remanded for a finding of guilty of negligent homicide and resentencing.